DETAILED ACTION

Amendment
Acknowledgement is made of Amendment filed 10-15-21.
Claims 1-2 and 5-7 are amended.
Claims 3 and 8-15 are canceled.
Claims 1-2 and 4-7 are pending.

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection (See Rejection Set I).
Applicant's arguments with respect to claim 1 have been considered but are directed to the newly amended part, and the claims are still under the disclosure of Do et al. See detailed rejection below (See Rejection Set II).

Rejection Set I:
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 4-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kariya et al. (US20090129039).
Re Claim 1, Kariya show and disclose
A device-embedded board comprising: 
a board main body (of board 210, fig. 12b);
a conductor wiring layer (626, fig. 12b) inside or on a surface of the board main body; and 
a device formation layer (624, fig. 12b) inside the board main body and in contact with a portion of the conductor wiring layer (fig. 12b), 
wherein the device formation layer is in an insulating region (of 240, fig. 1b) in which a functional filler (the high-dielectric layer 624 can be higher than that of a known dielectric layer made of an organic resin containing an inorganic filler, and thus the capacitance of the layered capacitor portion can be increased [0007]) for forming a device (capacitor 249, fig. 12b) is dispersed (fig. 12b; an organic resin containing an inorganic filler, [0007], and
the functional filler is a dielectric filler (the organic resin may contain fibers, fillers, or flakes made of an inorganic material such as silica, alumina, or zirconia, [0016]).
Re Claim 2, Kariya show and disclose
The device-embedded board according to claim 1, wherein the insulating region includes a thermoplastic resin (the organic resin sheet comprises at least one resin selected from the group consisting of a polyolefin resin and a polyimide resin, which are thermoplastic resins, [Claim 14]) having a melting point 
Re Claim 4, Kariya show and disclose
The device-embedded board according to claim 1, wherein the board main body has at least one insulating layer (insulating layers of 210, fig. 12b).
Re Claim 5, Kariya show and disclose
The device-embedded board according to claim 4, further comprising a through-hole electrode (connecting vias, fig. 12b) penetrating the at least one insulating layer inside the board main body.
Re Claim 6, Kariya show and disclose
The device-embedded board according to claim 1, wherein the at least one insulating layer (of 210, fig. 12b) and the insulating region (of 240, fig. 12b) are simultaneously formed by hot-pressing an insulating powder (Examiner’s notes: with respect to “are simultaneously formed by hot-pressing an insulating powder” is a product-by- process limitation. The process limitation, in claim 6, does not generate the patentability in a claim drawn to structure or device. When the reference teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  See MPEP § 2113.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kariya et al., in view of Kuwako et al. (US20160330839).
Re Claim 7, Kariya show and disclose
The device-embedded board according to claim 1,
Kariya show and disclose
wherein the board main body includes a resin elected from a liquid crystal polymer and fluororesin.
Kuwako teaches a device wherein
the board main body includes a resin elected from a liquid crystal polymer and fluororesin (the resin film in the dielectric layer without particular limitation. For example, an epoxy resin, a polyimide resin, a polyamide resin, a polyamideimide resin, a polyphenylene ether resin, a cyanate resin, a polyolefin resin, a liquid crystal polymer, and a syndiotactic polystyrene resin may be used as the "resin component excellent in the dielectric properties" suitable for the resin film; [0041]).
Therefore, it would have been obvious to one having ordinary skill in the art to use the liquid crystal polymer as insulation layers of main body of circuit 

Rejection Set II:
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 4-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Do et al. (US20200066634).
Re Claim 1, Do show and disclose
A device-embedded board comprising: 
a board main body (package dielectric 101 of substrate 100, fig. 1-3);
a conductor wiring layer (113, fig. 1A) inside or on a surface of the board main body; and 
a device formation layer (104, fig. 1-3) inside the board main body and in contact with a portion of the conductor wiring layer (fig. 1), 

the functional filler is a dielectric filler (silica or silicates, [0041]).
Re Claim 2, Do show and disclose
The device-embedded board according to claim 1, wherein the insulating region includes a thermoplastic resin (a thermoplastic or thermosetting organic polymer comprising epoxy resins, polyamide resins, polyimide resins, polysulfones, [0041]) having a melting point substantially the same as a melting point of a resin (with the same resin material; package dielectric of layers 101 comprises composite epoxies, crystalline polymers, polyamides or polyimides, [0033]) constituting the board main body.
Re Claim 4, Do show and disclose
The device-embedded board according to claim 1, wherein the board main body has at least one insulating layer (insulating layers of 101, fig. 1A).
Re Claim 5, Do show and disclose
The device-embedded board according to claim 4, further comprising a through-hole electrode (connecting vias, fig. 1-3) penetrating the at least one insulating layer inside the board main body.
Re Claim 6, Do show and disclose
The device-embedded board according to claim 1, wherein the at least one insulating layer (of 101, fig. 1-3) and the insulating region (104, fig. 1-3) are 
Re Claim 7, Do show and disclose
The device-embedded board according to claim 1, wherein the board main body includes a resin elected from a liquid crystal polymer and fluororesin (package dielectric 101 comprises composite epoxies, crystalline polymers, polyamides or polyimides, [0033]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20010023779 US-20160309593 US-20090073667 US-20040121266 US-20040118600 US-20040118602 US-20050029515 US-20080257480 US-20080289865 US-20060062976 US-20070263339 US-20130200977 US-20150056624 US-20030030155 US-6952049.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848